Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 1 of 37 PageID #: 1223



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   ED BUTOWSKY,                                     §
                                                    §
                                                    §
          Plaintiff,                                §
                                                    §
   V.                                               §         CIVIL ACTION NO.
                                                    §
   DAVID FOLKENFLIK; NATIONAL                       §         4:18-CV-00442-ALM
   PUBLIC RADIO, INC.; EDITH                        §
   CHAPIN; LESLIE COOK; AND                         §
   PALLAVI GOGOI,                                   §
                                                    §
                                                    §
          Defendants.                               §



               DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT


         Defendants David Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie Cook, and

  Pallavi Gogoi (collectively, “Defendants”), by their undersigned counsel, answer the Second

  Amended Complaint (Dkt. 72) of Plaintiff Ed Butowsky (“Plaintiff” or “Butowsky”) as follows:

         As a preliminary matter, Federal Rule of Civil Procedure 8(a)(2) requires that pleadings

  consist of “a short and plain statement of the claim showing that the pleader is entitled to relief.”

  Fed. R. Civ. P. 8(a)(2). Similarly, Federal Rule of Civil Procedure 8(d)(1) requires that “[e]ach

  allegation must be simple, concise, and direct.” Plaintiff’s 98-page Second Amended Complaint,

  which contains nearly 200 paragraphs and numerous footnotes, is argumentative, prolix, and

  redundant.    The Second Amended Complaint consists largely of legal argument, opinion,

  conjecture, and inadmissible and unauthenticated “evidence.” Accordingly, Defendants object to

  the Second Amended Complaint because it violates Rule 8 of the Federal Rules of Civil Procedure




  DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                         PAGE 1 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 2 of 37 PageID #: 1224



  in that it is not a “short and plain statement” of Plaintiff’s claim, nor is each allegation “simple,

  concise, and direct.”

         Additionally, the Second Amended Complaint contains numerous unauthenticated

  screenshots, embedded graphics, and hyperlinks (the “Embedded Materials”). It includes such

  Embedded Materials no less than 95 times. Many of these Embedded Materials do not provide

  any information about what they are or when they were captured, and many are provided without

  necessary context or are cropped to leave out significant details, such as senders and recipients in

  email communications and the entirety of the information referenced. Given these defects in the

  pleadings, Defendants are unable to verify or admit the authenticity of the Embedded Materials

  and object to their inclusion to the extent that Plaintiff seeks to introduce them as evidence. To

  the extent the Embedded Materials constitute or contain factual allegations, Defendants lack

  information or knowledge sufficient to form a belief as to their truth and therefore deny them.

  Furthermore, the Second Amended Complaint contains multiple numbered and lettered sentences

  interspersed between various paragraphs that appear to be Plaintiff’s characterization of his claims

  or subject headings. To the extent that these sentences and phrases contain factual allegations

  requiring a response, Defendants deny them.

         Each of the 197 numbered paragraphs below corresponds with the same numbered

  paragraph in Plaintiff’s Second Amended Complaint and contains Defendants’ specific admissions

  and denials in response to Plaintiff’s allegations in such paragraphs.

                                                I.
                                          INTRODUCTION

         1.      Defendants admit that the Second Amended Complaint contains what appears to be

  a screenshot of David Folkenflik’s Twitter account at some point in time. Defendants deny the

  remaining allegations in Paragraph 1.



  DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                         PAGE 2 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 3 of 37 PageID #: 1225



         2.       Defendants admit that this paragraph cites to various codes of journalistic ethics

  but deny Plaintiff’s characterization of the “four (4) foundational principles of ethical journalism.”

         3.       Defendants admit that Paragraph 3 contains what appears to be a screenshot of

  NPR’s Ethics Handbook. Defendants admit the allegations in Paragraph 3 but note that the last

  alleged quotation is only a partial quotation. The entire quote reads: “Errors of omission and

  partial truths can inflict great damage on [NPR’s] credibility.” (emphasis added).

         4.       Defendants deny the allegations in Paragraph 4.

         5.       Defendants admit that Defendants Folkenflik and NPR published the following

  articles referenced in Paragraph 5:

              •   David Folkenflik, Behind Fox News’ Baseless Seth Rich Story: The Untold Tale,
                  NPR.ORG (Aug. 1, 2017) (the “August 1 Article”);

              •   David Folkenflik, Fox News’ Seth Rich Story Echoes Previous Problems For
                  Owner Rupert Murdoch, NPR.ORG (Aug. 7, 2017) (the “August 7 Article”);

              •   David Folkenflik, The Man Behind The Scenes In Fox News’ Discredited Seth Rich
                  Story, NPR.ORG (Aug. 16, 2017) (the “August 16 Article”);

              •   David Folkenflik, No Apology, No Explanation: Fox News And The Seth Rich Story,
                  NPR.ORG (Sept. 15, 2017) (the “September 15 Article”);

              •   David Folkenflik, Fox News Fights Back On Lawsuit Filed Over Seth Rich Story,
                  NPR.ORG (Sept. 19, 2017) (the “September 19 Article”).

  (Collectively, the “Articles”). Defendants admit that the Articles include the quotations ascribed

  to them in Paragraph 5. Defendants admit that Folkenflik provided an interview to John Ziegler

  in which he stated: “Sadly, the way in which this White House has operated has forced people to

  go out and to say things that are almost certainly knowingly untrue, and that are often proven

  certainly to be untrue.” Defendants admit that Folkenflik published the tweets identified in

  Paragraph 5 but deny that NPR published any “false and defamatory statements of and concerning

  Butowsky.” Defendants deny the remaining allegations in Paragraph 5 and footnote 1.



  DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                          PAGE 3 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 4 of 37 PageID #: 1226



         6.      Defendants deny the allegations in Paragraph 6. Defendants lack knowledge or

  information sufficient to form a belief as to the truth of the allegation in footnote 2.

         7.      Defendants deny the allegations in Paragraph 7.

         8.      Defendants admit that Paragraph 8 and footnote 3 contain selected quotations, taken

  out of context, from Rosenblatt v. Baer, 383 U.S. 75, 92-93 (1966), and United States v. Alvarez,

  132 S.Ct. 2537, 2560 (2012), respectively. Defendants deny the remaining allegations in Paragraph

  8 and footnote 3.

                                                 II.
                                               PARTIES

         9.      Defendants admit that, according to Butowsky, Butowsky is internationally

  recognized in the investment wealth management industry and has been featured prominently and

  repeatedly in the media. Defendants lack knowledge or information sufficient to form a belief as

  to the truth of the remaining allegations in Paragraph 9 and therefore deny them.

         10.     Defendants admit that Butowsky has been a frequent guest on CNN, ABC, CBS,

  NBC, CNBC, Fox Business News, Fox News Channel, Bloomberg TV, and China TV, and that

  he has made numerous television, radio, and other media appearances. Defendants lack knowledge

  or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

  10 and therefore deny them.

         11.     Defendants lack knowledge or information sufficient to form a belief as to whether

  Butowsky has received death threats to his family, damage to his home, and ad hominem attacks

  and therefore deny them. Defendants deny the remaining allegations in Paragraph 11. Footnote 4

  contains what appears to be a screenshot of an email communication; Defendants cannot confirm

  the veracity of the screenshot and, to the extent that screenshot contains factual allegations,




  DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                             PAGE 4 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 5 of 37 PageID #: 1227



  Defendants lack knowledge or information sufficient to form a belief as to their truth and therefore

  deny them. Defendants deny the remaining allegations in footnote 4.

         12.     Defendants admit that Folkenflik is a resident of New York who lives in New York

  City. Defendants admit that Folkenflik is the media correspondent on NPR’s Business Desk.

  Defendants deny that the vast majority of Folkenflik’s reporting involves Fox and stories about

  sexual harassment, sexual misconduct and related issues. Defendants admit that at all times

  relevant to this action, Folkenflik was an employee of Defendant National Public Radio, Inc.,

  acting within the scope of his employment.

         13.     Defendants admit that NPR is a non-stock corporation with its principal place of

  business in Washington, D.C. and that it maintains offices in California and New York.

  Defendants admit that NPR is a mission-driven, multimedia news organization and radio program

  producer. Defendants admit that NPR produces programs that could be classified as “news, talk,

  music and entertainment programs.” Defendants admit that NPR distributes programs produced

  by member stations and independent producers. Defendants admit that it “sets the standard for

  trusted editorial content . . . .” Defendants admit that NPR has two domestic bureaus in Texas.

  Defendants deny that NPR has “at least thirty-five member stations” in Texas, but admit that NPR

  has 14 member stations in Texas. Defendants admit that NPR.org is one of NPR’s digital

  properties and that it is owned and operated by NPR. Defendants admit that NPR occasionally

  receives grants from the Corporation for Public Broadcasting, but denies that they are “federal

  grant[s].” NPR admits that it has occasionally received a grant from a federal agency. Defendants

  deny the remaining allegations in Paragraph 13.

         14.     Defendants deny that Defendants Chapin, Cook, and Gogoi, “together with

  Folkenflik, created, contributed, edited, published, instigated, directed and ratified the defamation




  DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                         PAGE 5 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 6 of 37 PageID #: 1228



  at issue in this action.” Defendants admit that each of these three Defendants is an editor at NPR

  whose positions are described online at NPR.org, and that none of these individual Defendants is

  a citizen or resident of Texas. Defendants admit that Chapin is the Executive Editor of NPR News

  but deny Plaintiff’s characterization of Chapin’s role. Defendants admit that Cook is a senior

  business editor on NPR’s Business Desk, but deny Plaintiff’s characterization of his role, including

  that he “assigns” articles to Folkenflik. Defendants admit that Gogoi is the Senior Business Editor

  for NPR’s Business Desk. Defendants admit that Defendants Chapin and Cook are residents of

  the District of Columbia and that Defendant Gogoi is a resident of New York. Defendants deny

  the remaining allegations in Paragraph 14.

          15.    The number of listeners to NPR member stations and users of NPR.org fluctuates,

  and Paragraph 15 fails to state a specific date for which the numbers listed purport to be accurate;

  therefore, Defendants lack knowledge or information sufficient to form a belief as to the truth of

  the allegations in Paragraph 15 and therefore deny them.

          16.    Defendants admit that Douglas H. Wigdor is a partner at Wigdor LLP, but they lack

  knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

  Paragraph 16 and therefore deny them.

          17.    Defendants admit that the website for Wigdor LLP states that Douglas Wigdor has

  represented “over 20 employees at Fox News in their claims of gender discrimination, race

  discrimination, retaliation and defamation.” Defendants lack knowledge or information sufficient

  to form a belief as to the truth of the remaining allegations in Paragraph 17 and therefore deny

  them.

          18.    Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in Paragraph 18 and therefore deny all allegations therein.




  DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                        PAGE 6 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 7 of 37 PageID #: 1229



         19.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations about what Wigdor knew or surmised and therefore deny them. Defendants deny

  all of the remaining allegations in Paragraph 19. Defendants deny the allegations in footnote 5,

  except for the allegation that David Folkenflik wrote a book entitled “Murdoch’s World: The Last

  of the Old Media Empires,” which Defendants admit.

                                            III.
                                  JURISDICTION AND VENUE

         20.     Defendants admit the allegations in Paragraph 20.

         21.     Defendants deny the allegations in Paragraph 21.

         22.     Defendants deny the allegations in Paragraph 22.

                                         IV.
                             STATEMENT OF MATERIAL FACTS

         23.     Defendants deny the allegations in Paragraph 23.

         24.     Defendants deny the allegations in Paragraph 24.

         25.     Defendants deny the allegations in Paragraph 25.

         26.     Defendants deny the allegations in Paragraph 26. With respect to footnote 6,

  Defendants admit that Seymour Hersh is a journalist who came to national prominence decades

  ago for his international reporting, but lack knowledge or information sufficient to form a belief

  as to the truth of the remaining allegations in footnote 6 and therefore deny them.

         27.     Defendants deny the allegations in Paragraph 27.

         28.     Defendants deny the allegations in Paragraph 28.

         29.     Defendants admit that Wigdor filed the lawsuits identified in Paragraph 29 as the

  “Wigdor Discrimination Suits.” Defendants lack knowledge or information sufficient to form a

  belief as to the truth of the remaining allegations in Paragraph 29 and therefore deny them.




  DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                        PAGE 7 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 8 of 37 PageID #: 1230



         30.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in Paragraph 30 and therefore deny all allegations therein.

         31.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in Paragraph 31 and therefore deny all allegations therein.

         32.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in Paragraph 32 and therefore deny all allegations therein.

         33.     Defendants admit that Folkenflik did not interview Steve Bannon but lack

  knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

  Paragraph 33, or in footnotes 7 or 8, and therefore deny them.

         34.     Defendants deny the allegations in Paragraph 34.

         35.     Defendants deny the allegations in Paragraph 35.

         36.     Defendants admit that Folkenflik wrote the August 1 Article. Defendants also

  admit that Folkenflik interviewed Butowsky on multiple occasions but deny that Folkenflik did

  not do so until after Folkenflik wrote the August 1 Article. Defendants lack knowledge or

  information sufficient to form a belief as to the truth of Plaintiff’s allegations that “Butowsky was

  at the dentist sitting in a chair about to be put under to have his wisdom teeth removed” or that

  “Butowsky got up from the dentist’s chair, went to hallway [sic] and called Folkenflik” and

  therefore deny them. Defendants lack knowledge or information sufficient to form a belief as to

  the truth of the allegations that Butowsky asked Folkenflik how long he had been working on the

  story and that Folkenflik replied “about 4 to 5 days” and therefore deny them. Defendants lack

  knowledge or information sufficient to form a belief as to the truth of Plaintiff’s allegation that

  “Butowsky was aware of the tactic of some reporters to build up a story and then just simply asked

  [sic] for a comment” and therefore deny it. Defendants deny that Folkenflik ambushed Butowsky.




  DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                         PAGE 8 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 9 of 37 PageID #: 1231



  Defendants admit that Butowsky contended that allegations contained in Rod Wheeler’s lawsuit

  against him, Fox News, and Malia Zimmerman were untrue; that he had never met the President

  of the United States; that he did not create or promote any fake stories; that everything Folkenflik

  had been told by Wigdor was a lie; and that he could prove that the allegations in Wheeler’s lawsuit

  were false. Defendants deny that Folkenflik “ignored everything Butowsky said and everything

  Butowsky sent him.” Defendants deny that Folkenflik had “no interest in the truth.” Defendants

  admit that Folkenflik told Butowsky that he was working on a follow-up story to the August 1

  Article. Defendants deny that Folkenflik “did not listen to a thing Butowsky said.” Defendants

  deny that Folkenflik “had already made up his mind about what he was writing before even talking

  to Butowsky.” Defendants deny the remaining allegations in Paragraph 36.

         37.     Defendants admit that Paragraph 37 contains what appears to be a screenshot of the

  August 1 Article. Defendants admit that Folkenflik and NPR published the August 1 Article.

  Defendants deny the remaining allegations in Paragraph 37.

         38.     Defendants admit that the August 1 Article contains the quotations ascribed to it in

  Paragraph 38. Defendants deny the remaining allegations in Paragraph 38 and footnotes 9-12.

         39.      Defendants admit that the August 1 Article contains the quotation ascribed to it in

  Paragraph 39. Defendants deny the remaining allegations in Paragraph 39.

         40.     Defendants deny that the August 1 Article was viewed by “millions of subscribers”

  to NPR.org. The number of users of NPR.org fluctuates, and Paragraph 40 fails to state a specific

  date for which the numbers listed purport to be accurate; therefore, Defendants lack knowledge or

  information sufficient to form a belief as to the truth of the allegations in Paragraph 40 and

  therefore deny them.




  DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                        PAGE 9 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 10 of 37 PageID #: 1232



          41.     Defendants admit that Paragraph 41 contains what appears to be a screenshot of a

   news headline. Defendants deny the remaining allegations in Paragraph 41.

          42.     Defendants admit that NPR broadcasted a news report related to the August 1

   Article on Morning Edition. Defendants deny the remaining allegations in Paragraph 42.

          43.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 43 and therefore deny all allegations therein.

          44.     Defendants deny that Folkenflik republished the “false and defamatory statements,”

   and lack knowledge or information sufficient to form a belief as to the truth of the remaining

   allegations in Paragraph 44 and therefore deny them.

          45.     Defendants admit that Paragraph 45 contains what appears to be a screenshot of a

   tweet by David Folkenflik.      Defendants admit the allegation in Paragraph 45, except that

   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

   allegations regarding the number of retweets or likes and therefore deny any such allegations.

          46.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 46 and therefore deny all allegations therein.

          47.     Defendants admit that Paragraph 47 contains what appears to be screenshots of

   tweets linking to the August 1 Article. Defendants admit that the August 1 Article was tweeted

   and retweeted. Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations regarding the number of followers that particular social-media accounts have, or

   the number of times the August 1 Article was retweeted and by whom. Defendants deny the

   remaining allegations in Paragraph 47. Defendants lack knowledge or information sufficient to

   form a belief as to the truth of the allegations in footnote 13 and therefore deny all allegations

   therein.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                      PAGE 10 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 11 of 37 PageID #: 1233



          48.     Defendants admit that Paragraph 48 includes a screenshot of what appears to be a

   tweet linking to the August 1 Article. Defendants lack knowledge or information sufficient to

   form a belief as to the truth of the allegations in Paragraph 48 and therefore deny all allegations

   therein.

          49.     Defendants admit that Paragraph 49 contains what appears to be a screenshot of a

   Twitter page and what appears to be a tweet linking to the August 1 Article. Defendants lack

   knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

   49 and therefore deny all allegations therein.

          50.     Defendants admit that Paragraph 50 includes a screenshot of what appears to be a

   tweet linking to the August 1 Article. Defendants lack knowledge or information sufficient to

   form a belief as to the truth of the allegations in Paragraph 50 and therefore deny all allegations

   therein.

          51.     Defendants admit that Paragraph 51 contains what appears to be a screenshot of a

   a Twitter page for the account @RealMuckmaker and what appears to be a tweet linking to the

   August 1 Article. Defendants lack knowledge or information sufficient to form a belief as to the

   truth of the allegations in Paragraph 51 and therefore deny all allegations therein.

          52.     Defendants admit that Paragraph 52 contains what appears to be a screenshot of

   Soledad O’Brien’s Twitter page and what appears to be a tweet linking to the August 1 Article.

   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

   allegations in Paragraph 52 and therefore deny all allegations therein.

          53.     Defendants admit that Paragraph 53 contains what appears to be a screenshot of a

   tweet by David Folkenflik that links to the August 1 Article. Defendants deny that Wigdor acted

   “in concert with Folkenflik” and that Folkenflik’s tweet was republished. Defendants lack




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                         PAGE 11 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 12 of 37 PageID #: 1234



   knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

   Paragraph 53 and therefore deny them.

          54.      Defendants admit that Paragraph 54 contains what appears to be a screenshot of a

   Facebook post by Wigdor LLP that links to the August 1 Article. Defendants lack knowledge or

   information sufficient to form a belief as to the truth of the allegations in Paragraph 54 and

   therefore deny all allegations therein.

          55.      Defendants admit that Folkenflik provided an interview to Mediaite columnist John

   Ziegler but state that the quotations attributed to Folkenflik in Paragraph 55 are paraphrased,

   incomplete and taken out of context. Defendants deny the remaining allegations in Paragraph 55.

          56.      Defendants admit that Paragraph 56 contains what appears to be a screenshot of a

   portion of the August 7 Article. Defendants admit that Folkenflik and NPR published the August

   7 Article. Defendants deny the remaining allegations in Paragraph 56.

          57.      Defendants admit that the August 7 Article contains the quotations ascribed to it in

   Paragraph 57 but deny the remaining allegations in Paragraph 57 and footnote 14.

          58.      Defendants admit that Paragraph 58 contains what appears to be a screenshot of a

   portion of the August 16 Article. Defendants admit that Folkenflik published the August 16 Article

   and that it included a photograph of Butowsky, but deny the remaining allegations in Paragraph

   58.

          59.      Defendants admit that the August 16 Article contains the quotations ascribed to it

   in Paragraph 59. Defendants deny the remaining allegations in Paragraph 59 and footnote 15.

          60.      Defendants admit that Folkenflik tweeted a link to the August 16 Article with the

   quotations ascribed to it in Paragraph 60.       Defendants deny the remaining allegations in

   Paragraph 60.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                       PAGE 12 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 13 of 37 PageID #: 1235



          61.      Defendants admit that Paragraph 61 contains what appears to be a screenshot of a

   portion of the September 15 Article. Defendants admit that Folkenflik and NPR published the

   September 15 Article. Defendants deny the remaining allegations in Paragraph 61.

          62.      Defendants admit that the September 15 Article contains the quotations ascribed to

   it in Paragraph 62 but deny the remaining allegations in Paragraph 62 and footnotes 16, 17, and

   18.

          63.      Defendants admit that Folkenflik and NPR published the September 19 Article and

   that the September 19 Article contains the quotation ascribed to it, but deny the remaining

   allegations in Paragraph 63.

          64.      Defendants admit that Folkenflik tweeted links to the August 1 Article, the August

   16 Article, and the September 15 Article in March 2018 with the quotations ascribed to them in

   Paragraph 64, but deny the remaining allegations in Paragraph 64.

          65.      Defendants deny the allegations in Paragraph 65.

          66.      Defendants deny the allegations in paragraph 66.

          67.      Defendants deny the allegations in paragraph 67.

          68.      Defendants deny the allegations in Paragraph 68.

          69.      Defendants deny the allegations in Paragraph 69.

          70.      Defendants admit that, according to Butowsky, Butowsky contacted the family of

   Seth Rich and offered to pay for a private investigator to investigate Seth Rich’s unsolved murder.

   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

   allegations in footnote 19, and therefore deny them. Defendants deny the remaining allegations in

   Paragraph 70.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                      PAGE 13 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 14 of 37 PageID #: 1236



          71.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 71 and therefore deny all allegations therein.

          72.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 72 and therefore deny all allegations therein.

          73.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 73 and therefore deny all allegations therein.

          74.     Defendants deny the allegations in Paragraph 74.

          75.     Defendants admit that on May 16, 2017, Rod Wheeler was interviewed by Sean

   Hannity. Defendants lack knowledge or information sufficient to form a belief as to the truth of

   the allegations in Paragraph 75 and therefore deny the remaining allegations in Paragraph 75.

          76.     Defendants deny the allegations in Paragraph 76.

          77.     Defendants admit that Paragraph 77 contains what appears to be a screenshot of a

   portion of an iMessage exchange. Defendants lack knowledge or information sufficient to form a

   belief as to the truth of the allegations in Paragraph 77 and therefore deny all allegations therein.

          78.     Defendants admit that Paragraph 78 contains what appears to be a screenshot of a

   tweet. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

   allegations in Paragraph 78 and therefore deny all allegations therein.

          79.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 79 and therefore deny all allegations therein.

          80.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 80 and therefore deny all allegations therein.

          81.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 81 and therefore deny all allegations therein.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                         PAGE 14 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 15 of 37 PageID #: 1237



          82.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 82 and therefore deny all allegations therein.

          83.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 83 and therefore deny all allegations therein.

          84.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 84 and therefore deny all allegations therein.

          85.     Defendants deny the allegations in Paragraph 85.

          86.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 86 and footnote 20, and therefore deny all allegations therein.

   Defendants admit that footnote 20 contains a link to a dailycaller.com article that quotes District

   of Columbia Mayor Muriel Bowser as saying that allegations that the city’s police department was

   involved in a cover-up in the Seth Rich murder investigation were “preposterous.”

          87.     Defendants admit that Paragraph 87 contains what appears to be a screenshot of a

   portion of an iMessage exchange. Defendants lack knowledge or information sufficient to form a

   belief as to the truth of the allegations in Paragraph 87 and therefore deny all allegations therein.

          88.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 88 and therefore deny all allegations therein.

          89.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 89 and therefore deny all allegations therein.

          90.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 90 and footnote 21, and therefore deny all allegations therein.

          91.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 91 and therefore deny all allegations therein.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                         PAGE 15 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 16 of 37 PageID #: 1238



          92.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 92 and therefore deny all allegations therein.

          93.     Defendants deny the allegations in Paragraph 93.

          94.     Defendants admit that Folkenflik interviewed Sean Spicer on or about July 31,

   2017. Defendants deny that “Spicer denied the claims that the President colluded with Butowsky

   and/or Fox.” Defendants admit that Spicer told Folkenflik the four bulleted statements in

   Paragraph 94 but deny the remaining allegations in Paragraph 94.

          95.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the first sentence of Paragraph 95 because it does not provide a timeframe. Defendants deny

   the remaining allegations in Paragraph 95.

          96.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 96 and therefore deny all allegations therein.

          97.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 97 and therefore deny all allegations therein.

          98.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 98 and therefore deny all allegations therein.

          99.     Defendants admit that Paragraph 99 contains what appears to be a screenshot of a

   portion of a news article. Defendants admit that Folkenflik read and viewed the Fox 5 DC online

   story referred to in Paragraph 99 but lack knowledge or information sufficient to form a belief as

   to the truth of the remaining allegations in Paragraph 99 and therefore deny them.

          100.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 100 and therefore deny all allegations therein.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                       PAGE 16 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 17 of 37 PageID #: 1239



          101.    Defendants admit that Paragraph 101 links to what appears to be a YouTube video

   wherein a reporter interviews a man identified as Wheeler, but lack knowledge or information to

   form a belief as to the truth of the remaining allegations of Paragraph 101 and therefore deny them.

          102.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 102 and therefore deny them.

          103.    Defendants admit that Paragraph 103 contains what appears to be a partial transcript

   of the YouTube video linked in Paragraph 101, but lack knowledge or information sufficient to

   form a belief as to the truth of the remaining allegations in Paragraph 103 and footnotes 22 and 23

   and therefore deny them.

          104.    Defendants admit that Folkenflik did not interview Marina Marraco. Defendants

   deny he was in a “rush to publish a scandalous story,” and “intentionally ignored Wheeler’s

   statements to Fox 5 DC and Marraco.” Defendants deny Plaintiff’s allegation that “in spite of

   evidence to the contrary, Folkenflik never doubted Wheeler and his handler, Wigdor” because,

   among other things, such a statement is contradicted by the journalistic care Folkenflik provided,

   including reaching out to multiple sources to test the allegations in Wheeler’s lawsuit.

          105.    Defendants deny the allegations in Paragraph 105.

          106.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 106 and therefore deny all allegations therein.

          107.    Defendants deny that “Folkenflik had copies of all the email and text message

   communications between Wheeler and Zimmerman.” Defendants lack knowledge or information

   sufficient to form a belief as to the truth of the remaining allegations in Paragraph 107 and therefore

   deny them.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                         PAGE 17 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 18 of 37 PageID #: 1240



          108.    Defendants admit that Paragraph 108 contains what appears to be a screenshot of a

   portion of an email. Defendants lack knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 108 and therefore deny all allegations therein.

          109.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 109 and therefore deny all allegations therein.

          110.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 110 and therefore deny all allegations therein.

          111.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 111 and therefore deny all allegations therein.

          112.    Defendants admit that Paragraph 112 contains what appears to be a screenshot of a

   portion of an iMessage exchange. Defendants lack knowledge or information sufficient to form a

   belief as to the truth of the allegations in Paragraph 112 and therefore deny all allegations therein.

          113.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 113 and therefore deny all allegations therein.

          114.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 114 and therefore deny all allegations therein.

          115.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 115 and therefore deny all allegations therein.

          116.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 116 and therefore deny all allegations therein.

          117.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 117 and therefore deny all allegations therein.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                        PAGE 18 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 19 of 37 PageID #: 1241



          118.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 118 and therefore deny all allegations therein.

          119.    Defendants admit that Folkenflik is an experienced journalist but deny all of the

   remaining allegations in Paragraph 119.

          120.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 120 and therefore deny all allegations therein.

          121.    Defendants admit that Paragraph 121 contains what appears to be a screenshot of a

   portion of an email. Defendants lack knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 121 and therefore deny all allegations therein.

          122.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 122 and therefore deny all allegations therein.

          123.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 123 and therefore deny all allegations therein.

          124.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 124 and therefore deny all allegations therein.

          125.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 125 and therefore deny all allegations therein.

          126.    Defendants admit that Paragraph 126 contains what appears to be a screenshot of a

   portion of an iMessage exchange. Defendants lack knowledge or information sufficient to form a

   belief as to the truth of the allegations in Paragraph 126 and therefore deny all allegations therein.

          127.    Defendants admit that Paragraph 127 contains what appears to be a screenshot of a

   portion of an iMessage exchange. Defendants lack knowledge or information sufficient to form a

   belief as to the truth of the allegations in Paragraph 127 and therefore deny all allegations therein.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                        PAGE 19 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 20 of 37 PageID #: 1242



          128.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 128 and therefore deny all allegations therein.

          129.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 129 and therefore deny all allegations therein.

          130.    Defendants deny the allegations in Paragraph 130.

          131.    Defendants deny the allegations in Paragraph 131.

          132.    Defendants admit that Paragraph 132 contains what appears to be a screenshot of a

   portion of an email. Defendants lack knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 132 and therefore deny all allegations therein.

          133.    Defendants deny the allegations in Paragraph 133.

          134.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 134 and therefore deny all allegations therein.

          135.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 135 and therefore deny all allegations therein.

          136.    Defendants admit that Plaintiff sent Folkenflik a video on July 31, 2017 displaying

   what appeared to be text messages from Wheeler but deny that Folkenflik otherwise had any access

   to “Wheeler’s own text messages and emails” prior to August 1, 2017. Defendants lack knowledge

   or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

   136 and therefore deny them.

          137.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 137 and therefore deny all allegations therein.

          138.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 138 and therefore deny all allegations therein.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                       PAGE 20 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 21 of 37 PageID #: 1243



          139.    Defendants deny the allegations in Paragraph 139.

          140.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 140 and therefore deny all allegations therein.

          141.    Defendants deny the allegations in Paragraph 141.

          142.    Defendants deny the allegations in Paragraph 142.

          143.    Defendants admit that the hyperlink in Paragraph 143 links to what appears to be

   an archived Fox News Politics article entitled Seth Rich, slain DNC staffer, had contact with

   WikiLeaks, say Multiple Sources, dated May 16, 2017, by Malia Zimmerman. Defendants lack

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

   Paragraph 143 and therefore deny them.

          144.    Defendants admit that Paragraph 144 portrays what appears to be a screenshot of a

   Fox News tweet. Defendants lack knowledge or information sufficient to form a belief as to the

   truth of the remaining allegations in Paragraph 144 and therefore deny them.

          145.    Defendants admit that Paragraph 145 links to a YouTube video that appears to have

   been published on May 16, 2017 by Fox News wherein Sean Hannity interviews Wheeler and that

   Folkenflik was aware of this interview prior to publication of the Articles. Defendants deny the

   remaining allegations in Paragraph 145.

          146.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 146 and therefore deny all allegations therein.

          147.    Defendants deny the allegations in Paragraph 147.

          148.    Defendants admit that Paragraph 148 contains what appears to be a partial transcript

   of the YouTube video linked in Paragraph 145. Defendants deny that the transcript of Wheeler’s

   interview with Hannity is clear and unambiguous. Defendants lack knowledge or information




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                       PAGE 21 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 22 of 37 PageID #: 1244



   sufficient to form a belief as to the truth of the remaining allegations in Paragraph 148 and therefore

   deny them.

          149.       Defendants admit that Folkenflik was aware of Wheeler’s Fox News interview with

   Sean Hannity referred to in Paragraph 149. Defendants admit that in the YouTube video linked to

   in Paragraph 145, Wheeler seems to state that it “sure appears” that “emails went out to WikiLeaks

   or anybody else,” but Defendants state that Wheeler appears to qualify such statement in the video

   by saying, “I don’t know for sure,” and “I don’t know as a matter of fact.” Defendants deny the

   remaining allegations in Paragraph 149.

          150.       Defendants deny the allegations in Paragraph 150 that impute knowledge to

   Folkenflik of Wheeler’s disclosures to Zimmerman of “what the Rich family had said.”

   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

   remaining allegations in Paragraph 150 and therefore deny them.

          151.       Defendants admit that Paragraph 151 links to what appears to be a YouTube video

   published on May 16, 2017 by Fox Business wherein Lou Dobbs interviews Wheeler. Defendants

   also admit that Paragraph 151 contains what appears to be a partial transcript of the same YouTube

   video. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

   remaining allegations in Paragraph 151 and therefore deny them. Defendants deny the allegations

   in footnote 24.

          152.       Defendants deny the allegations in Paragraph 152. Defendants admit that footnote

   25 portrays what appears to be a screenshot of a tweet from the Twitter handle @blakehounshell.

   Defendants deny the remaining allegations in Paragraph 152 and footnote 25.

          153.       Defendants admit that Paragraph 153 contains a hyperlink to what appears to be an

   NBC news article regarding a cease and desist letter sent to Wheeler by the family of Seth Rich,




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                         PAGE 22 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 23 of 37 PageID #: 1245



   but lack knowledge or information sufficient to form a belief as to the truth of the remaining

   allegations of Paragraph 153 and therefore deny them.

          154.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 154 and therefore deny all allegations therein.

          155.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 155 and footnote 26 and therefore deny all allegations therein.

          156.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 156 and therefore deny all allegations therein.

          157.    Defendants deny the allegations in Paragraph 157.

          158.    Defendants admit that Paragraph 158 contains a hyperlink to a webpage entitled

   “Audio: Rod Wheeler Explains Fox News Fiasco, Claims Brother Blocked WikiLeaks Inquiries.”

   Defendants admit that the webpage contains what appears to be a summary of an audio tape that

   is embedded within the webpage. Defendants deny the allegations in Paragraph 158 that impute

   knowledge to Folkenflik concerning a “significant conflict” between Wheeler and Aaron Nathan

   Rich. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

   remaining allegations in Paragraph 158 and therefore deny them.

          159.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 159 and footnote 28 and therefore deny all allegations therein.

          160.    Defendants deny the allegations in Paragraph 160.

          161.    Defendants deny the allegations in Paragraph 161.

          162.    Defendants admit that Paragraph 162 contains a hyperlink to what appears to be a

   BuzzFeed News article published on May 17, 2017 that quotes Wheeler as alleged in Paragraph

   162.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                      PAGE 23 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 24 of 37 PageID #: 1246



            163.     Defendants admit that Fox 5 corrected and updated its prior reporting on Wheeler,

   but lack knowledge or information sufficient to form a belief as to the truth of the remaining

   allegations in Paragraph 163 and therefore deny them. Defendants deny the allegations in footnote

   29.

            164.     Defendants deny the allegations in Paragraph 164.

            165.     Defendants admit that Paragraph 165 contains a screenshot and hyperlink to what

   appears to be an article on FetchYourNews.com by Brian K. Pritchard, entitled “Detective Rod

   Wheeler releases statement concerning the Death of DNC staffer Seth Rich.”

            166.     Defendants admit only that Paragraph 166 contains selected text that is present in

   the article hyperlinked in Paragraph 165, but they lack knowledge or information sufficient to form

   a belief as to the truth of the remaining allegations in Paragraph 166 and footnote 30 and therefore

   deny them.

            167.     Defendants lack knowledge or information sufficient to form a belief as to what

   Plaintiff is referring when he says “any of this,” and therefore deny the first sentence of Paragraph

   167. Defendants deny the remaining allegations in Paragraph 167.

            168.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 168 and therefore deny all allegations therein, except admit that

   Folkenflik knew that Kathryn Murdock 1 [sic] had criticized certain conduct of President Trump.

            169.     Defendants admit that Fox removed Zimmerman’s article, deny that Folkenflik or

   NPR used “pejorative connotations” and state that they lack knowledge or information sufficient

   to form a belief as to the truth of the remaining allegations in Paragraph 169 and therefore deny

   them.


   1
     Despite the incorrect spelling, Defendants understand Plaintiff to be referring to Kathryn Murdoch, the daughter-in-
   law of former 21st Century Fox CEO Rupert Murdoch.


   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                                      PAGE 24 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 25 of 37 PageID #: 1247



          170.    Defendants admit the allegations in Paragraph 170.

          171.    Defendants admit that Paragraph 171 links to a YouTube video from the channel

   Jason Goodman that purports to features Wheeler. Defendants lack knowledge or information

   sufficient to form a belief as to the truth of the remaining allegations in Paragraph 171 and footnote

   31 and therefore deny them.

          172.    Defendants admit that Paragraph 172 links to what appears to be a YouTube video

   from the channel Jamarl Thomas that purports to feature Wheeler. Defendants lack knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 172

   and footnote 32 and therefore deny them.

          173.    Defendants admit that Paragraph 173 contains what appears to be a screenshot of

   Folkenflik’s Twitter account. Defendants lack knowledge or information sufficient to form a

   belief as to the truth of the remaining allegations in Paragraph 173 and therefore deny them.

          174.    Defendants admit that Paragraph 174 contains what appears to be a screenshot of a

   tweet linking to the August 16 Article. Defendants admit that on August 1, 2019, Folkenflik

   tweeted a hyperlink to his August 1, 2017 and August 16, 2017 articles. Defendants deny that

   Folkenflik “republished” two of his articles. Defendants lack knowledge or information sufficient

   to form a belief as to truth of the remaining allegations in Paragraph 174 and therefore deny them.

          175.    Defendants deny the allegations in Paragraph 175 and state that Plaintiff failed to

   comply with the Texas Defamation Mitigation Act.

                                      COUNT I – DEFAMATION

          176.    Defendants incorporate by reference each of their preceding admissions, denials

   and statements as if fully set forth in this paragraph and deny any remaining allegations in

   Paragraph 176 of the Second Amended Complaint.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                        PAGE 25 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 26 of 37 PageID #: 1248



          177.    Defendants deny the allegations in Paragraph 177.

          178.    Defendants deny the allegations in Paragraph 178.

          179.    Defendants deny the allegations in Paragraph 179.

          180.    Defendants deny the allegations in Paragraph 180.

          181.    Defendants deny the allegations in Paragraph 181. They respond specifically to the

   allegations in the various subparts of Paragraph 181 as follows:

                     a. Defendants deny the allegations in Paragraph 181(a).

                     b. Defendants deny the allegations in Paragraph 181(b).

                     c. Defendants deny the allegations in Paragraph 181(c).

                     d. Defendants deny the allegations in Paragraph 181(d).

                     e. Defendants deny the allegations in Paragraph 181(e).

                     f. Defendants deny the allegations in Paragraph 181(f).

                     g. Defendants deny the allegations in Paragraph 181(g).

                     h. Defendants deny the allegations in Paragraph 181(h).

                     i. Defendants deny the allegations in Paragraph 181(i).

          182.    Defendants deny the allegations in Paragraph 182

          183.    Defendants deny the allegations in Paragraph 183.

                           COUNT II – BUSINESS DISPARAGEMENT

          184.    Defendants incorporate by reference each of their preceding admissions, denials

   and statements as if fully set forth in this paragraph and deny any remaining allegations in

   Paragraph 184 of the Second Amended Complaint.

          185.    Defendants deny the allegations in Paragraph 185.

          186.    Defendants deny the allegations in Paragraph 186.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                    PAGE 26 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 27 of 37 PageID #: 1249



          187.    Defendants deny the allegations in Paragraph 187.

          188.    Defendants deny the allegations in Paragraph 188.

          189.    Defendants deny the allegations in Paragraph 189.

                                COUNT III – CIVIL CONSPIRACY

          190.    Defendants incorporate by reference each of their preceding admissions, denials

   and statements as if fully set forth in this paragraph and deny any remaining allegations in

   Paragraph 190 of the Second Amended Complaint.

          191.    Defendants deny the allegations in Paragraph 191.

          192.    Defendants deny the allegations in Paragraph 192, which, at ten pages, violates Fed.

   R. Civ. P. 8(a) and (d)(1). In addition, they deny the allegations in Paragraph 192 to the extent

   that any or all of them are included to establish a civil conspiracy between Folkenflik and Wigdor.

   Defendants respond specifically to the allegations in the multiple subparts of Paragraph 192 as

   follows:

                      a. Defendants admit that Paragraph 192(a) links to what appears to be a

                         YouTube video published by MSNBC on August 1, 2017 portraying Ari

                         Melber and Wheeler. Defendants admit that Paragraph 192(a) portrays

                         what appears to be a screenshot of a tweet by @TheBeatWithAri posted on

                         August 1, 2017. Defendants admit that Paragraph 192(a) contains what

                         appears to be a partial transcript of the YouTube video posted in that

                         Paragraph. Defendants deny that Wigdor “set[] Folkenflik lose [sic]” and

                         that Folkenflik acted to “create,” “stir,” or “fuel” a “media frenzy.”

                         Defendants lack knowledge or information sufficient to form a belief as to




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                      PAGE 27 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 28 of 37 PageID #: 1250



                    the truth of the remaining allegations in Paragraph 192(a) and footnote 33

                    and therefore deny them.

                 b. Defendants admit that Paragraph 192(b) links to what appears to be a

                    YouTube video published by Wigdor LLP – Employment Lawyer NYC on

                    August 2, 2017 portraying Wolf Blitzer and Wigdor. Defendants admit that

                    Paragraph 192(b) contains what appears to be a partial transcript of the

                    YouTube video posted in that Paragraph. Defendants deny that Folkenflik

                    “knew that the [alleged] representations were false,” “republished the

                    obviously fake news,” or published any misrepresentations. Defendants

                    deny that Wigdor “repeated the misrepresentation published by Folkenflik

                    in the First Folkenflik Article,” and deny the referenced representations

                    were false. Defendants lack knowledge or information sufficient to form a

                    belief as to the truth of the remaining allegations in Paragraph 192(b) and

                    therefore deny them.

                 c. Defendants admit that Paragraph 192(c) links to what appears to be a

                    YouTube video published by Wigdor LLP – Employment Lawyer NYC on

                    August 15, 2017 portraying Chris Cuomo, Wheeler and Jeanne Christensen.

                    Defendants admit that Paragraph 192(c) contains what appears to be a

                    partial transcript of the YouTube video posted in that Paragraph.

                    Defendants admit that Paragraph 192(c) portrays what appears to be a

                    screenshot of a tweet by @WigdorLaw posted on August 15, 2017 with a

                    link to a YouTube video. Defendants lack knowledge or information




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                               PAGE 28 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 29 of 37 PageID #: 1251



                    sufficient to form a belief as to the truth of the remaining allegations in

                    Paragraph 192(c) and therefore deny them.

                 d. Defendants admit that Paragraph 192(d) links to what appears to be a

                    DailyBeast.com article published on August 7, 2017. Defendants lack

                    knowledge or information sufficient to form a belief as to the truth of the

                    remaining allegations in Paragraph 192(d) and therefore deny them.

                 e. Defendants admit that Paragraph 192(e) links to what appears to be a New

                    York Times article published on August 8, 2017. Defendants admit that

                    Paragraph 192(e) contains a modified quotation of the same New York

                    Times article. Defendants lack knowledge or information sufficient to form

                    a belief as to the truth of the remaining allegations in Paragraph 192(e) and

                    footnote 34 and therefore deny them.

                 f. Defendants admit that Paragraph 192(f) links to what appears to be a CNN

                    Business article by Oliver Darcy published on September 19, 2017.

                    Defendants admit that Paragraph 192(f) contains a selected quotation from

                    the same CNN Business article. Defendants lack knowledge or information

                    sufficient to form a belief as to the truth of the remaining allegations in

                    Paragraph 192(f) and therefore deny them.

                 g. Defendants admit that Paragraph 192(g) links to what appears to be a New

                    York Times article published on September 22, 2017. Defendants admit that

                    Paragraph 192(g) contains selected quotations from the same New York

                    Times article. Defendants lack knowledge or information sufficient to form




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                 PAGE 29 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 30 of 37 PageID #: 1252



                    a belief as to the truth of the remaining allegations in Paragraph 192(g) and

                    therefore deny them.

                 h. Defendants admit that Paragraph 192(h) links to what appears to be a

                    Bloomberg Businessweek article published on September 22, 2017.

                    Defendants admit that Paragraph 192(h) contains selected quotations from

                    the same Bloomberg Businessweek article. Defendants deny the allegation

                    in footnote 35 that “Wigdor used Folkenflik as rocket fuel to ignite a main

                    stream media feeding frenzy.” Defendants lack knowledge or information

                    sufficient to form a belief as to the truth of the remaining allegations in

                    Paragraph 192(h) and footnote 35 and therefore deny them.

                 i. Defendants admit that Paragraph 192(i) links to what appears to be a

                    YouTube video published by Wigdor LLP – Employment Lawyer NYC on

                    October 24, 2017 portraying a CNBC broadcast. Defendants admit that

                    Paragraph 192(i) contains what appears to be a partial transcript of the

                    YouTube video posted in that Paragraph. Defendants lack knowledge or

                    information sufficient to form a belief as to the truth of the remaining

                    allegations in Paragraph 192(i) and therefore deny them.

                 j. Defendants admit that Paragraph 192(j) contains hyperlinks to the

                    @WigdorLaw Twitter account and what appears to be a DailyBeast.com

                    article published on August 1, 2017.       Defendants lack knowledge or

                    information sufficient to form a belief as to the truth of the remaining

                    allegations in Paragraph 192(j) and therefore deny them.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                 PAGE 30 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 31 of 37 PageID #: 1253



                     k. Defendants admit that Paragraph 192(k) links to what appears to be an

                         article hosted by Wigdor LLP’s website and contains what appears to be a

                         screenshot of a Newsweek headline, but Defendants deny that such link and

                         screenshot prove the allegations contained in the Paragraph. Defendants

                         lack knowledge or information sufficient to form a belief as to the truth of

                         the remaining allegations in Paragraph 192(k) and therefore deny them.

          193.    Defendants deny the allegations in Paragraph 193.

          194.    Defendants deny the allegations in Paragraph 194.

          195.    Defendants deny the allegations in Paragraph 195.

          196.    Defendants deny the allegations in Paragraph 196.

          197.    Defendants admit that Paragraph 197 contains what appear to be screenshots of a

   purported Facebook post, Facebook messages and tweets. Defendants deny the existence of any

   alleged “collusive arrangement” between Wigdor and Folkenflik. Defendants lack knowledge or

   information sufficient to form a belief as to any threats, damage, or attacks alleged in Paragraph

   197 and therefore deny them. Defendants deny that the threats, damage, or attacks alleged in this

   Paragraph occurred as a “direct result,” or any other result, of Folkenflik’s “publications” or

   Defendants’ conduct. Defendants lack knowledge or information sufficient to form a belief as to

   the truth of the remaining allegations in Paragraph 197 and therefore deny them.

                                        GENERAL DENIAL

          Defendants deny each and every allegation expressly or impliedly contained in the Second

   Amended Complaint that is not otherwise expressly admitted herein.

          Defendants object to Plaintiff’s use of lettered and numbered section headings in his

   Second Amended Complaint, which attempt to summarize and therefore repeat other allegations




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                     PAGE 31 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 32 of 37 PageID #: 1254



   in those sections. To preserve their defenses, Defendants repeat and incorporate by reference their

   answers, admissions and denials, as applicable, to each of Plaintiff’s substantive allegations

   reflected in the Second Amended Complaint’s lettered and numbered section headings.

                                               DEFENSES

          Without necessarily admitting they bear the burden of pleading or proof on the issues,

   Defendants assert the following defenses to Plaintiff’s claims:

          1.      Plaintiff’s claims are barred because the statements at issue in this action involve

   matters of public concern; therefore, as a matter of constitutional law, Plaintiff bears the burden of

   proving the material falsity of those statements, which he cannot do.

          2.      Plaintiff’s claims are barred, in any event, because any complained of statements

   of fact regarding Plaintiff were true or substantially true.

          3.      Plaintiff’s claims are barred because he is a public figure who must prove, by clear

   and convincing evidence, that the statements made by or attributed to Defendants of which Plaintiff

   complains were made with actual malice; because Plaintiff cannot prove constitutional actual

   malice with the requisite convincing clarity, said statements are absolutely privileged as a matter

   of well-settled constitutional law.

          4.      Even if Plaintiff were found to be a private figure, which he is not (and, at the times

   of publication, was not), Plaintiff’s claims are barred because the statements alleged to have been

   made were not made with negligence.

          5.      Plaintiff’s claims are barred by the constitutional and common law privileges of

   fair comment and fair reporting of matters of public record.

          6.      Plaintiff’s claims are barred because the statements at issue are privileged under

   sections 73.002(a) and 73.002(b)(1) of the Texas Civil Practice and Remedies Code, as they were




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                        PAGE 32 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 33 of 37 PageID #: 1255



   a fair, true, and impartial account of a judicial proceeding or an official proceeding, other than a

   judicial proceeding, to administer the law.

          7.      Plaintiff’s claims are barred because the statements at issue are privileged under

   sections 73.002(a) 73.002(b)(2) of the Texas Civil Practice and Remedies Code, as they were

   reasonable and fair comments on or criticisms of official acts of public officials or matters of public

   concern published for general information.

          8.      Plaintiff’s claims are barred because the statements at issue are an accurate

   reporting of allegations made by a third party regarding a matter of public concern and are therefore

   true under Section 73.005 of the Texas Civil Practice and Remedies Code.

          9.      Plaintiff’s claims are barred because all or some of the statements complained of in

   the articles at issue are not factual assertions, or involved matters of opinion or protected viewpoint

   expression, which is protected speech under the U.S. Constitution, Texas Constitution, and Texas

   common law.

          10.     Plaintiff’s claims are barred because the statements alleged to have been made were

   not made with negligence, actual malice, or common law malice.

          11.     Plaintiff’s claims are barred because the statements alleged to have been

   defamatory are not of and concerning Plaintiff.

          12.     Plaintiff’s claims are barred because the statements alleged to have been of and

   concerning Plaintiff were not capable of a defamatory meaning.

          13.     Plaintiff’s claims are barred because the alleged injuries to Plaintiff and damages,

   if any, are due solely to other causes and matters that are not related to Defendants’ alleged

   statements, actions, or conduct.

          14.     Plaintiff’s claims are barred to the extent they seek to hold Defendants liable for




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                         PAGE 33 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 34 of 37 PageID #: 1256



   statements made by persons other than Defendants, their agents, servants, and employees.

           15.     Defendants assert as an affirmative defense that any damages allegedly suffered by

   Plaintiff are the result of Plaintiff’s own contributory negligence; as a result, Plaintiff is barred and

   estopped from recovering damages from Defendants.

           16.     By virtue of Plaintiff’s own careless, negligent, or wrongful conduct, Plaintiff

   should be barred from recovering against Defendants by the equitable doctrine of unclean hands.

           17.     Defendants assert as an affirmative defense that any damages allegedly suffered by

   Plaintiff are the result of Plaintiff’s assumption of risk.

           18.     Defendants assert as an affirmative defense that Plaintiff has released David

   Folkenflik and NPR of liability and thereby waived his right to recover any damages against

   Defendants.

           19.     Defendants assert as an affirmative defense that Plaintiff’s claims are further barred

   by estoppel and waiver.

           20.     Defendants assert as an affirmative defense that Plaintiff’s claims are barred by the

   applicable statute of limitations.

           21.     Plaintiff’s Second Amended Complaint fails to state a claim upon which relief can

   be granted.

           22.     Plaintiff’s claim for defamation per se fails because the articles at issue do not

   accuse Plaintiff of lacking a peculiar or unique skill that is necessary for the proper conduct of the

   profession or the commission of a crime.

           23.     Plaintiff’s claim for defamation per se fails because Plaintiff relies upon extrinsic

   evidence or innuendo in asserting such claims, none of which can be considered in asserting a

   defamation per se claim.




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                           PAGE 34 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 35 of 37 PageID #: 1257



          24.     Plaintiff’s claim for business disparagement fails because the articles at issue do

   not refer to an ascertained or ascertainable business of Plaintiff’s and are not of and concerning

   Plaintiff’s specific business property.

          25.     Pursuant to Chapter 73 of the Texas Civil Practice & Remedies Code, Defendants

   assert and plead the affirmative defense of mitigation of damages. Specifically, Defendants

   specially plead and will offer evidence of the following matters: (a) all material facts and

   circumstances surrounding Plaintiff’s claim for damages and defenses to the claim; (b) the facts

   and circumstances under which the allegedly defamatory statements were made; (c) any public

   apology, correction, or retraction made and published by Defendants; and (d) evidence of

   Defendants’ intent when the allegedly defamatory statements were made.

          26.     Plaintiff is unable to establish any reputational loss necessary to prevail on a claim

   for defamation or is otherwise libel proof.

          27.     Plaintiff has not been damaged by Defendants’ alleged statements or actions.

          28.     Plaintiff has failed to mitigate his damages, if any.

          29.     Plaintiff’s claims are barred, or, in the alternative, Plaintiff’s claims for exemplary

   damages are barred, because Plaintiff failed to comply with the provisions of the Texas Defamation

   Mitigation Act, Texas Civil Practice and Remedies Code §§ 73.051-73.060.

          30.     Plaintiff’s claim for exemplary damages is subject to all limitations and

   requirements set forth in Chapter 41 of the Texas Civil Practice and Remedies Code, including the

   cap set forth in Texas Civil Practice and Remedies Code § 41.008.

          31.     Plaintiff’s claim for exemplary damages is barred by the Due Process Clauses of

   the United States Constitution (Amendment V and Amendment XIV, § 1) and by the Due Process

   Clause of the Texas Constitution (Article I, Section 19).




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                        PAGE 35 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 36 of 37 PageID #: 1258



          32.     Defendants reserve the right to assert additional defenses, including affirmative

   defenses, as additional facts are discovered.

      WHEREFORE, having fully answered Plaintiff’s Second Amended Complaint, Defendants

   pray for judgment as follows:

          A.       That Judgment be entered in favor of Defendants and against Plaintiff on

                   Plaintiff’s Second Amended Complaint and that Plaintiff take nothing thereby;

          B.       That Defendants be awarded costs and such other relief as the Court deems just

                   and proper.


                                                   Respectfully submitted,


                                                   By: /s/ Laura Lee Prather
                                                   Laura Lee Prather
                                                   State Bar No. 16234200
                                                   laura.prather@haynesboone.com
                                                   Wesley D. Lewis
                                                   State Bar No. 24106204
                                                   wesley.lewis@haynesboone.com
                                                   HAYNES AND BOONE, LLP
                                                   600 Congress Avenue, Suite 1300
                                                   Austin, Texas 78701
                                                   Telephone:     (512) 867-8400
                                                   Telecopier: (512) 867-8470

                                                   David J. Bodney
                                                   admitted pro hac vice
                                                   bodneyd@ballardspahr.com
                                                   Ian O. Bucon
                                                   admitted pro hac vice
                                                   buconi@ballardspahr.com
                                                   BALLARD SPAHR LLP
                                                   1 E. Washington Street, Suite 2300
                                                   Phoenix, Arizona 85004-2555
                                                   Telephone:    602.798.5400
                                                   Fax:          602.798.5595

                                                   Attorneys for Defendants



   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                       PAGE 36 OF 37
Case 4:18-cv-00442-ALM-CMC Document 79 Filed 10/30/19 Page 37 of 37 PageID #: 1259



                                   CERTIFICATE OF SERVICE

         The undersigned certifies that on October 30, 2019, a true and correct copy of the foregoing
   document was forwarded via e-filing to the following counsel of record:

          Ty Odell Clevenger
          P.O. Box 20753
          Brooklyn, NY 11202-0753
          979-985-5289 (phone)
          979-530-9523 (fax)
          tyclevenger@yahoo.com

          Steven S. Biss
          300 West Main Street, Suite 102
          Charlottesville, VA 22903
          804-501-8272 (phone)
          202-318-4098 (fax)
          stevenbiss@earthlink.net

                                                   /s/ Laura Lee Prather
                                                   Laura Lee Prather




   DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT                                     PAGE 37 OF 37
